department of the treasury internal_revenue_service washington d c may uilc number release date memorandum for chief branch office of the associate chief_counsel employee_benefits and exempt_organizations from subject cc ebeo - cor-104918-99 railroad retirement act tax status attached for your information and appropriate action is a copy of a letter from the railroad retirement board concerning the status under the railroad retirement act and the railroad unemployment insurance act of we have reviewed the opinion of the railroad retirement board and based solely upon the information submitted concur in the conclusion that became an employer under the railroad retirement act and the railroad unemployment insurance act effective we further concur in the conclusion that only service provided to on that portion of its railroad operation within the united_states is creditable under the acts harry beker
